PRECEDENTIAL

      UNITED STATES COURT OF APPEALS
           FOR THE THIRD CIRCUIT
                _____________

                    No. 17-2422
                   _____________

          UNITED STATES OF AMERICA

                          v.

               ARACELIS N. AYALA
                     a/k/a
                    Gordita
                     a/k/a
                     Fluff

                     Aracelis N. Ayala,
                                 Appellant
                    ____________

On Appeal from the District Court of the Virgin Islands
              (No. 3:16-cr-00045-001)
       District Judge: Hon. Curtis V. Gomez

             Argued: December 10, 2018

Before: CHAGARES, HARDIMAN, and RESTREPO,
               Circuit Judges.

                (Filed March 6, 2019)
Joseph A. Diruzzo, III [ARGUED]
DiRuzzo & Company
401 East Las Olas Boulevard
Suite 1400
Fort Lauderdale, FL 33301

       Counsel for Appellant

Kim L. Chisholm [ARGUED]
Anna A. Vlasova
Office of United States Attorney
5500 Veterans Drive, Suite 260
St. Thomas, VI 00802

       Counsel for Appellee

                         ___________

                          OPINION
                        ____________

CHAGARES, Circuit Judge.

       Aracelis N. Ayala was convicted of Hobbs Act robbery,
conspiracy to commit Hobbs Act robbery, brandishing a
firearm during the commission of a crime of violence, and first
degree robbery. She appeals her judgment of conviction on
several theories, including that the District Court of the Virgin
Islands lacks jurisdiction to hear cases to which the United
States is a party, and that judges of the District Court of the
Virgin Islands are prohibited from serving beyond their ten-




                               2
year statutory terms. She also raises various issues related to
her criminal trial and sentencing. For the following reasons,
we will affirm.

                                I.

        On August 19, 2015, a jewelry store on St. Thomas,
U.S.V.I. was robbed at gunpoint by Turrell Thomas and
Jakeem Emmanuel. The store owner and her son were forced
to lie face down, their hands and mouths duct taped, while
Thomas and Emmanuel stole about one million dollars’ worth
of jewelry. Raheem Miller waited outside in a car and listened
for police on a scanner to ensure that the robbery would not be
interrupted. After Thomas and Emmanuel exited the jewelry
store with the stolen items, they got in the car, and Miller drove
away. Ayala sat in the front passenger seat.

        Thomas, Emmanuel, and Miller testified about Ayala’s
role in the robbery. Ayala paid for their plane tickets from St.
Croix to St. Thomas; she reserved and paid for their hotel
rooms; and, on the morning of the robbery, she picked up and
paid for the rental car. After the robbery, she paid Thomas and
Emmanuel for their work.

       Based on accomplice liability, Ayala was indicted by a
grand jury on five counts: Hobbs Act robbery in violation of
18 U.S.C. § 1951 (Count One); conspiracy to commit Hobbs
Act robbery (Count Two); brandishing a firearm during a
federal crime of violence in violation of 18 U.S.C. §
924(c)(1)(A) (Count Three); first degree robbery in violation
of V.I. Code tit. 14, §§ 1861, 1862(2), and 11 (Count Four);
and using an unlicensed firearm during the commission of a




                                3
robbery in violation of V.I. Code tit. 14, § 2253(a) (Count
Five). The Government later dropped Count Five.

        At trial, Ayala raised the affirmative defense of duress.
She claimed that two men, Bogus a/k/a Bogie (“B”) and Waza
a/k/a Muwaza (“W”), told her to participate in the robbery, and
that she only agreed because she feared for her life.
Additionally, she feared for her brother, who was W’s
cellmate. After a three-day trial, the jury found her guilty on
all four counts. The District Court sentenced her to 48 months
of imprisonment on Counts One, Two, and Four to run
concurrently, and 84 months of imprisonment on Count Three
to run consecutively. Ayala timely appealed.

                               II.

        While Ayala argues the District Court lacked
jurisdiction, as we discuss below, the District Court properly
exercised jurisdiction pursuant to 18 U.S.C. § 3241. We have
appellate jurisdiction pursuant to 28 U.S.C. § 1291.

                              III.

       Ayala appeals her convictions and sentence on five
grounds: (1) the District Court lacked jurisdiction because a
court created under Article IV of the U.S. Constitution may not
hear a case to which the United States is a party; (2) the
presiding judge’s service after his ten-year term violates the
Appointments Clause and Article III of the U.S. Constitution;
(3) her convictions violate the Double Jeopardy Clause of the
U.S. Constitution and the Virgin Islands’ analogous statutory
right, V.I. Code tit. 14, § 104; (4) the District Court erred in




                               4
limiting her cross-examination; and (5) the District Court erred
in permitting her to be shackled at sentencing.

                               A.

       Ayala argues that the District Court of the Virgin
Islands lacked jurisdiction to convict her because, as a non-
Article III court, it cannot hear cases to which the United States
is a party. We exercise plenary review of legal questions.
United States v. Perez-Oviedo, 281 F.3d 400, 401 (3d Cir.
2002).

        “The District Court of the Virgin Islands derives its
jurisdiction from Article IV, § 3 of the United States
Constitution, which authorizes Congress to regulate the
territories of the United States.” United States v. Gillette, 738
F.3d 63, 70 (3d Cir. 2013). Pursuant to Article IV, “Congress
establishes the scope of the Virgin Islands District Court’s
jurisdiction by statute.” Id. Congress has provided for such
jurisdiction in two ways. First,

              The District Court of the Virgin
              Islands shall have the jurisdiction
              of a District Court of the United
              States, including, but not limited
              to, the diversity jurisdiction
              provided for in section 1332 of
              Title 28 and that of a bankruptcy
              court of the United States.

48 U.S.C. § 1612(a). And second,




                                5
              The District Court of the Virgin
              Islands shall have jurisdiction of
              offenses under the laws of the
              United States, not locally
              inapplicable, committed within the
              territorial jurisdiction of such
              courts,      and        jurisdiction,
              concurrently with the district
              courts of the United States, of
              offenses against the laws of the
              United States committed upon the
              high seas.

18 U.S.C. § 3241.

       Pursuant to these congressional grants of jurisdiction,
we have held that the District Court of the Virgin Islands can
adjudicate federal criminal offenses. United States v. Canel,
708 F.2d 894, 896 (3d Cir. 1983). Indeed, “[w]ere we to hold
that Title 18 could not be enforced in the District Court of the
Virgin Islands, the entire title would be for all intents and
purposes a dead letter in the territory.” Id. This conclusion
follows from the Supreme Court’s decision in American
Insurance Co. v. Canter, 26 U.S. 511 (1828). There, the
Supreme Court observed that territorial courts are “legislative
Courts, created in virtue of the general right of sovereignty
which exists in the government, or in virtue of that clause
which enables Congress to make all needful rules and
regulations, respecting the territory belonging to the United
States.” Id. at 546. Similarly, we have noted that “Congress
assumed that it had the plenary sovereignty recognized in
[Canter]” to pass legislation that creates courts for the




                               6
territories, and to define the jurisdiction of those territorial
courts. Canel, 708 F.2d at 896.

        Ayala’s contention — that territorial courts cannot hear
cases in which the United States is a party — is a mere re-
wording of the argument we rejected in Canel. The District
Court of the Virgin Islands has jurisdiction to hear federal
criminal cases, and the United States is a party to every federal
criminal case. Our holding in Canel would be meaningless if
territorial courts lacked jurisdiction in cases to which the
United States is a party. Indeed, territorial courts have long
heard such cases. See, e.g., Reynolds v. United States, 98 U.S.
145, 154 (1878) (affirming a conviction entered by the
territorial court of Utah for the federal crime of bigamy).

       Ayala argues that Glidden Co. v. Zdanok, 370 U.S. 530
(1962), casts doubt on the continued vitality of Canter. She
contends that Justice Harlan’s plurality opinion stands for the
proposition that Canter is no longer good law because it was
premised on practical concerns of governing territories “in a
day of poor roads and slow mails.” Id. at 546. But her attempt
to cast doubt on Canter is unavailing, as the quote about
practical concerns ignores what the Supreme Court recognized
two paragraphs prior:

              All the Chief Justice meant [in
              Canter], and what the case has ever
              after been taken to establish, is that
              in the territories cases and
              controversies falling within the
              enumeration of Article III may be
              heard and decided in courts
              constituted without regard to the




                                7
              limitations of that article; courts,
              that is, having judges of limited
              tenure and entertaining business
              beyond the range of conventional
              cases and controversies.

Id. at 544-45 (footnote omitted). Since at least 1828, it has
been the law that Congress may create territorial courts that
have jurisdiction to hear cases that Article III courts have
jurisdiction to hear. The Supreme Court’s teaching in Canter
is not limited because the Virgin Islands are now equipped with
paved roads, planes, and the Internet. The law remains the
same. Article IV, § 3 grants Congress the power to do what it
believes proper to regulate the territories, whether that is
creating courts with the same jurisdiction as United States
District Courts, or not creating courts at all.

       We hold that the District Court of the Virgin Islands in
this case properly exercised the jurisdiction granted to it by
Congress under Article IV of the Constitution.

                               B.

       Ayala argues that her convictions are invalid because
the ten-year statutory term of the judge presiding over her trial
had expired. The issue therefore is whether a judge serving on
the District Court of the Virgin Islands, appointed by the
President and confirmed by the Senate, may continue to serve
even though the judge’s ten-year statutory term has expired.
We exercise plenary review of legal questions. Perez-Oviedo,
281 F.3d at 401.




                               8
                               1.

      Acting pursuant to its Article IV authority, Congress has
provided that:

              The President shall, by and with
              the advice and consent of the
              Senate, appoint two judges for the
              District Court of the Virgin
              Islands, who shall hold office for
              terms of ten years and until their
              successors are chosen and
              qualified, unless sooner removed
              by the President for cause.

48 U.S.C. § 1614(a) (emphasis added). To interpret the
meaning of a statute, we begin with the language itself. See
United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241
(1989). The language of the statute is plain: a judge may serve
for ten years and be replaced at the end of the term; a judge
may serve for less than ten years if he is removed for cause; or
a judge may serve for more than ten years, until a successor is
chosen and qualified.

       If Congress wanted the ten-year term to expire after ten
years regardless of whether a successor had been appointed and
qualified, it would have said so. Congress has done so before.
For example, Congress passed a statute providing that “District
attorneys shall be appointed for a term of four years and their
commissions shall cease and expire at the expiration of four
years from their respective dates.” Parsons v. United States,
167 U.S. 324, 327-28 (1897) (quoting Rev. Stat. § 769). In
reviewing an analogous statute, the Supreme Court observed




                               9
that “[t]he law intended no more than that these officers should
certainly, at the end of that term, be either out of office, or
subjected again to the scrutiny of the Senate upon a
renomination.” Id. at 333 (quoting 5 Op. Atty. Gen. 288, 291
(1851)). A more recent example illustrates the same principle.
Congress passed a statute authorizing the appointment of
judges to the Tax Courts, provided that the “term of office of
any judge of the Tax Court shall expire 15 years after he takes
office.” 26 U.S.C. § 7443(e).

       Here, in contrast, Congress did not explicitly provide
that the term will cease and expire after ten years. Congress
explicitly provided for the opposite by including the phrase
“and until their successors are chosen and qualified.” 48
U.S.C. § 1614(a). The clear language of the statute necessitates
the conclusion that a judge of the District Court of the Virgin
Islands may serve past the expiration of the term, until the
President nominates and the Senate confirms a successor.

                               2.

        There is also no constitutional problem with a judge of
the District Court of the Virgin Islands serving beyond ten
years. Ayala raises two potential constitutional concerns with
the statute: the Appointments Clause and Article III.

       The Appointments Clause provides:

              [The President] . . . shall nominate,
              and by and with the Advice and
              Consent of the Senate, shall
              appoint . . . Officers of the United
              States, whose Appointments are




                               10
              not herein otherwise provided for,
              and which shall be established by
              Law: but the Congress may by
              Law vest the Appointment of such
              inferior Officers, as they think
              proper, in the President alone, in
              the Courts of Law, or in the Heads
              of Departments.

U.S. Const., art II, § 2, cl. 2. “The Constitution, for purposes
of appointment . . . divides all its officers into two classes.”
United States v. Germaine, 99 U.S. 508, 509 (1878). The two
classes are principal officers and inferior officers. “Principal
officers are selected by the President with the advice and
consent of the Senate. Inferior officers Congress may allow to
be appointed by the President alone, by the heads of
departments, or by the Judiciary.” Buckley v. Valeo, 424 U.S.
1, 132 (1976) (per curiam). While the “line between” the two
classes is often “far from clear,” Morrison v. Olson, 487 U.S.
654, 671 (1988), it is clear here. Judges of the District Court
of the Virgin Islands must be confirmed by the Senate, 48
U.S.C. § 1614(a); therefore, their status as principal officers is
unquestionable. Accordingly, judges of the District Court of
the Virgin Islands must be nominated by the President and
confirmed by the Senate. Their appointment is valid beyond
the ten-year term because the President and the Senate
explicitly nominated and confirmed them “for terms of ten
years and until their successors are chosen and qualified.” 48
U.S.C. § 1614(a). The Virgin Islands statute does not run afoul
of the Appointments Clause.

      Ayala also contends that allowing a judge of the District
Court of the Virgin Islands to serve past the expiration of the




                               11
term effectively robes the judge with “de facto life tenure” in
violation of Article III of the U.S. Constitution. Ayala Br. 30.
But her argument ignores the fact that a successor may be
chosen and qualified at any time. A territorial judge is not
transformed into an Article III judge with life tenure by virtue
of the fact that he or she may serve beyond the statutory term.

        The Supreme Court has long held that while territorial
courts can exercise the same jurisdiction as District Courts of
the United States, territorial judges are not robed with the
privileges of Article III judges. See Benner v. Porter, 50 U.S.
235, 244 (1850) (holding that judges of territorial courts who
serve a term of four years cannot receive the “constitutional
tenure of office” of Article III judges). Indeed, Article III was
“not violated by a statute prescribing for the office of judge of
a territorial court a tenure for a fixed term of years, or
authorizing his suspension . . . and his ultimate displacement
from office, after suspension, by the appointment of some one
in his place, by and with the advice and consent of the Senate.”
McAllister v. United States, 141 U.S. 174, 188 (1891).

       In Canel, we held it does not violate due process when
a judge of the District Court of the Virgin Islands presides over
a criminal trial despite not having life tenure. Canel, 708 F.2d
at 897. While Ayala does not allege a due process violation,
the underlying logic of Canel stymies her contention. A judge
without life tenure may validly preside over federal criminal
cases because Congress, acting pursuant to its Article IV
authority, has provided for it. Judges of the District Court of
the Virgin Islands serving beyond the ten-year term — who
may be replaced tomorrow, in five years, or in thirty-five years
— are decidedly not judges with life tenure. We therefore hold
that judges of the District Court of the Virgin Islands may




                               12
continue to serve until a successor is chosen and qualified, and
such continued service does not violate Article III.

                                3.

        Ayala further argues that the District Court of the Virgin
Islands must be established as an Article III court with Article
III judges. But she misses the distinction between what
Congress may do under the Constitution, and what it should
do. It is clear that Congress is authorized to create territorial
courts, appoint judges for those courts, and provide or limit the
jurisdiction of those courts. Congress may do this, and indeed
has passed legislation doing just so. See 18 U.S.C. § 3241; 48
U.S.C. § 1612(a). But whether or not Congress should
establish the District Court of the Virgin Islands as one under
Article III is not our business. Any argument that the District
Court of the Virgin Islands should be established as an Article
III court must be addressed to Congress, not to us.

                               C.

       Ayala argues that her convictions for Hobbs Act
robbery (Count One) and first degree robbery under Virgin
Islands law (Count Four) are multiplicitous and violate both
the Double Jeopardy Clause of the Fifth Amendment and
section 104 of title 14 of the Virgin Islands Code.1 Our

1
  The Virgin Islands and the United States “are considered one
sovereignty for the purposes of determining whether an
individual may be punished under both Virgin Islands and
United States statutes for a similar offense growing out of the
same occurrence.” Gov’t of the V.I. v. Brathwaite, 782 F.2d
399, 406 (3d Cir. 1986).




                               13
standard of review is plenary over double jeopardy and
multiplicity rulings. United States v. Hodge, 870 F.3d 184, 194
(3d Cir. 2017).

       Ayala’s Double Jeopardy Clause argument is squarely
foreclosed by our precedent. We have held that convictions for
both Hobbs Act robbery2 and Virgin Islands first degree
robbery3 do not violate the Double Jeopardy Clause because
“each requires proof of an additional element not required by
the other.” United States v. Hodge, 211 F.3d 74, 78 (3d Cir.


2
    A Hobbs Act robbery occurs when one:

               in any way or degree obstructs,
               delays, or affects commerce or the
               movement of any article or
               commodity in commerce, by
               robbery or extortion or attempts or
               conspires so to do, or commits or
               threatens physical violence to any
               person or property in furtherance
               of a plan or purpose to do anything
               in violation of this section . . . .

18 U.S.C. § 1951(a).
3
  The Virgin Islands Code defines first degree robbery as: “A
person is guilty of robbery in the first degree when, in the
course of the commission of the crime or immediate flight
therefrom, he or another perpetrator of the crime . . . (2)
[d]isplays, uses or threatens the use of a dangerous weapon.”
V.I. Code tit. 14, § 1862(2).




                               14
2000) (applying test from Blockburger v. United States, 284
U.S. 299, 304 (1932)). Specifically, the “federal charge
requires that [the defendant’s] offense ‘affect[ ] commerce’ as
an element of the crime. By contrast, the Virgin Islands crime
of robbery . . . requires, as an element of the crime, proof that
[the defendant] displayed, used or threatened to use a
dangerous weapon, and does not implicate [whether it affects
commerce] as does the federal offense.” Id.

       Second, Ayala contends that section 104 of title 14 of
the Virgin Islands Code, which “affords greater protections
than the Double Jeopardy Clause,” Tyson v. People, 59 V.I.
391, 427 (2013), prohibits multiple punishments under
different provisions of the Virgin Islands Code for the same
act. Because the robbery was one act, she claims, her
convictions for Hobbs Act robbery and Virgin Islands first
degree robbery violate section 104. Section 104 provides:

              An act or omission which is made
              punishable in different ways by
              different provisions of this Code
              may be punished under any of such
              provisions, but in no case may it be
              punished under more than one. An
              acquittal or conviction and
              sentence under any one bars a
              prosecution for the same act or
              omission under any other.

V.I. Code tit. 14, § 104. The plain language of section 104 —
specifically the prepositional phrase “of this Code” — makes
clear that it prohibits multiple punishments for one act under
different provisions of the Virgin Islands Code. Ayala was not




                               15
punished for the act of robbery under multiple provisions of the
Virgin Islands Code. She was found guilty of violating and
sentenced under only one, V.I. Code tit. 14, § 1862(2).

       Accordingly, we hold her convictions are not
multiplicitous under section 104, nor do they violate the
Double Jeopardy Clause.4

                              D.

        Ayala challenges the District Court’s limitation on her
ability to cross-examine the Government’s witnesses about B’s
and W’s reputations for violence. She contends that this line
of questioning should have been allowed because it went to the
heart of her affirmative defense of duress: that she only
committed the crime because she believed B and W would hurt
her or her family if she did not and her fear was objectively
reasonable.      The District Court excluded this line of
questioning on cross-examination under Federal Rule of
Evidence 403, which provides that “[t]he court may exclude
relevant evidence if its probative value is substantially
outweighed by a danger of one or more of the following: unfair
prejudice, confusing the issues, misleading the jury, undue
delay, wasting time, or needlessly presenting cumulative
evidence.” Fed. R. Evid. 403.

       We review a district court’s decision regarding the
admissibility of evidence for abuse of discretion. United States
v. Serafini, 233 F.3d 758, 768 n.14 (3d Cir. 2000). “A district
court has broad discretion in conducting [a Rule 403] analysis,

4
 In the alternative, she asks us to certify this question to the
Virgin Islands Supreme Court. We decline to do so.




                              16
provided that its reasoning is on the record.” United States v.
Welshans, 892 F.3d 566, 575 (3d Cir. 2018); see also United
States v. Bailey, 840 F.3d 99, 117 (3d Cir. 2016) (“[W]hen
reviewing a district court’s admission of evidence under
Federal Rule of Evidence 403, we do not afford that court the
deference normally afforded when we review for abuse of
discretion if the district court failed to engage in on-the-record
balancing.”). “If a district court does not conduct this on-the-
record balancing, we either remand the case to the district court
or, where practical, undertake this balancing ourselves.” Id. at
117-18.

        The District Court did not state its reasoning for
excluding the evidence under Rule 403, but here it is practical
to conduct the balancing ourselves. On cross-examination,
Ayala sought to elicit information about B and W from five
government witnesses: Detective Sofia Rachid, FBI Agent
Christopher Forvour, Emmanuel, Thomas, and Miller. The
court allowed Ayala to ask if a witness knew B or W, whether
a witness was afraid of them, and how that fear impacted a
witness’s decisions. Miller and Emmanuel both testified on
cross-examination about their fear of B and W. While the
court, citing Rule 403, did not allow Miller to answer what B’s
reputation for violence was, it did permit the following
examination:

              Q. But you don’t want to say
              Bogie’s name out loud to this jury.
              You referred to him as a guy
              instead?
              A. Yes.
              Q. Now why is that?           Why
              wouldn’t you want to say Bogie’s




                               17
              name and tell this jury about
              Bogie? Why did you try to hide his
              identity? . . .
              A. Out of fear.
              Q. “Out of fear.” Fear of – what are you fearful
              of?
              A. Of him.

Joint Appendix (“JA”) 204. Emmanuel testified on cross-
examination that he turned himself in to the police after the
robbery because he “felt threatened big-time” by B and W. JA
305-06. The court allowed him to testify that B and W are
“both dangerous dudes” and that he was afraid of their “reach”
and the violence they could do to his family and him. JA 307-
10. Thomas, in contrast to Miller and Emmanuel, testified that
he was not afraid of B or W.

        While we are troubled that the District Court did not
provide on-the-record balancing for its Rule 403 rulings, we
are satisfied that it did not abuse its discretion by limiting
cross-examination. It is clear from the record that admitting
evidence about B’s and W’s crimes and reputations would pose
a danger of confusing the jury. Ayala’s duress defense did not
depend on B’s and W’s past crimes or reputations. B and W
were not on trial, and exploring through testimony how
dangerous they were could also have been prejudicial.
Moreover, the evidence’s probative value was slight to none.
What Ayala sought to prove — namely, that she faced an
immediate threat of death or serious bodily injury; her claimed
fear was well-grounded; this immediate threat directly caused
her criminal acts; and she did not recklessly place herself in the
situation, see Mod. Crim. Jury Instr. 3d Cir. 8.03 (Apr. 2015)
(providing instructions for duress defense) — had nothing to




                               18
do with B’s and W’s reputations. Therefore, the dangers of
confusing and unfairly prejudicing the jury substantially
outweighed the reputation testimony’s slight (if any) probative
value. The District Court’s narrow limitation on cross-
examination did not hinder Ayala from eliciting the evidence
that went to her duress defense. The court allowed the jury to
hear whether her co-conspirators were afraid of B and W, and
how that fear impacted their participation in the robbery and
their actions afterward. Accordingly, we hold the District
Court did not abuse its discretion by limiting cross-
examination based on Rule 403.

                              E.

       Ayala contends that the District Court’s decision to
shackle her during her sentencing was an abuse of discretion.
We review decisions about shackling for abuse of discretion.
See Deck v. Missouri, 544 U.S. 622, 629 (2005).

       At her sentencing hearing, Ayala requested her shackles
be removed. The District Court denied the request, noting,
“I’m advised that there’s a security concern, and that is the
reason that the United States Marshals Service is undertaking
this measure.” JA 457. The court expressed willingness to
“consider any matters that [the parties] might wish to bring to
the court’s attention” on this issue. Id. In support of her
position, Ayala provided the court with an opinion by the Court
of Appeals for the Ninth Circuit, United States v. Sanchez-
Gomez, 859 F.3d 649 (9th Cir. 2017) (en banc), vacated as
moot, 138 S. Ct. 1532 (2018).

       The Supreme Court has held that the visible use of
shackles during the penalty phase of a capital proceeding is




                              19
prohibited, absent a finding of an essential state interest that
justifies shackling. Deck, 544 U.S. at 624. The Court in Deck
pointed to three principles underlying the “[j]udicial hostility
to shackling”: (1) shackles undermine the presumption that
defendants are innocent until proven guilty, (2) shackles
interfere with the right to counsel by making communication
with one’s attorney more difficult, and (3) shackles challenge
the dignity of the judicial process. Id. at 630-31. The Court
acknowledged, however, that it does “not underestimate the
need to restrain dangerous defendants to prevent courtroom
attacks, or the need to give trial courts latitude in making
individualized security determinations.” Id. at 632.

        This Court addressed the issue of shackling during a
civil rights trial of claims under 42 U.S.C. § 1983, at which the
plaintiff, a prisoner, testified before the jury in visible shackles.
Sides v. Cherry, 609 F.3d 576, 579-80 (3d Cir. 2010). We
warned that district courts, “[a]t the least . . . should hold a
proceeding outside the presence of the jury to address” whether
a party should be shackled. Id. at 582. While courts may rely
heavily on the Marshals’ recommendation, we explained that
they cannot hand their discretion entirely to the Marshals. Id.
We recognized:

               district courts have the weighty
               responsibility of ensuring the
               security of their courtrooms, and
               endorse their broad discretion in
               determining     whether     it  is
               necessary to have a prisoner-party
               or witness physically restrained
               during a civil trial. So long as a
               district court engages in an




                                 20
                 appropriate inquiry and supplies a
                 reasonable basis for its decision,
                 we will defer to its determination
                 that physical restraints are
                 necessary to ensure courtroom
                 security, as the trial judge is
                 uniquely positioned and qualified
                 to make that determination.

Id. at 585-86.

        While Deck and Sides provide the relevant legal
principles to decide the issue before us, their factual and legal
contexts are sufficiently distinct from Ayala’s situation. The
Supreme Court in Deck acknowledged that the reasons against
shackling a criminal defendant at the guilt phase “apply with
like force to penalty proceedings in capital cases” because the
jury must “decid[e] between life and death.” Deck, 544 U.S.
at 632. Ayala, however, did not face the death penalty, nor did
a jury sentence her. Moreover, the mandate in Sides for a
“proceeding outside the presence of the jury” to determine if
shackles are warranted is not applicable here, where the
sentencing was conducted by the judge alone. Sides, 609 F.3d
at 582. While the District Court acknowledged that it
“defer[s]” to the Marshals, in offering to hear arguments and
accept briefing, it demonstrated that it did not merely delegate
the decision. JA 458-59.

       The Courts of Appeals for the Second, Eleventh, and
Ninth Circuits have considered this issue. The Court of
Appeals for the Second Circuit held that a separate evaluation
of the need to restrain a party in court is not required in the
“context of non-jury sentencing proceedings” because courts




                                21
“traditionally assume that judges, unlike juries, are not
prejudiced by impermissible factors.” United States v. Zuber,
118 F.3d 101, 104 (2d Cir. 1997). More recently, the Court of
Appeals for the Eleventh Circuit held that “the rule against
shackling does not apply to a sentencing hearing before a
district judge.” United States v. LaFond, 783 F.3d 1216, 1225
(11th Cir. 2015). The court reasoned, relying on Deck, that the
traditional rule against shackling was designed to protect
defendants appearing before a jury. Id.

        The Court of Appeals for the Ninth Circuit, however,
held that a district-wide policy of routinely shackling all
pretrial detainees in the courtroom is unconstitutional.
Sanchez-Gomez, 859 F.3d at 666. The court held that district
courts must make individualized findings that a defendant
presents a security threat before he or she is shackled and that
this requirement applies at all stages of the criminal process,
regardless of jury presence. Id. at 661, 666. But even if the
Supreme Court had not vacated this decision as moot, it would
not help Ayala. Ayala was not subjected to a blanket policy
requiring shackling; instead, the Marshals recommended she
be shackled and the District Court agreed.

        We are not persuaded that a bright-line rule is necessary
to our disposition here. We instead emphasize the importance
of the discretion that both Deck and Sides recognized. District
courts need “latitude” to make “individualized security
determinations,” Deck, 544 U.S. at 632, because they are
“uniquely positioned and qualified,” Sides, 609 F.3d at 586, to
determine a defendant’s potential security risk (or lack
thereof).




                               22
       We hold the District Court did not abuse its discretion
in denying Ayala’s request to remove her shackles during her
criminal sentencing.

                             IV.

      For the foregoing reasons, we will affirm Ayala’s
judgment of conviction and sentence.




                             23